ACCEPTED
                                                                                          03-15-00376-CV
                                                                                                  8021547
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/30/2015 5:08:24 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                          IN THE COURT OF APPEALS
                       FOR THE THIRD JUDICIAL DISTRICT
                             OF TEXAS AT AUSTIN                          FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
DELORES GALVAN,            §                                      11/30/2015 5:08:24 PM
            Appellant,     §                                          JEFFREY D. KYLE
    V.                     §                    CASE NO.   03-15-00376-CV  Clerk
                           §
ROBERT LEAKE, INDIVIDUALLY §
AND ZEBRA INSTRUMENTS      §
CORPORATION,               §
              Appellees.   §



           APPELLANT’S FIRST AMENDED FOURTH MOTION FOR
             EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


        TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, DOLORES GALVAN (“Ms. Galvan” or “Plaintiff”), Appellant

in the above styled and number cause, and files this First Amended Fourth Motion

to Extend Time to File Appellant’s Brief, and in support thereof, would respectfully

show unto this Court the following:

                                           I.

        Pursuant to Texas Rule of Appellate Procedure 10.5(b), Ms. Galvan would

show:

1)      the deadline for filing Appellant’s Brief was October 28, 2015;

2)      Three Requests for Extension of Time to File Appellant’s Brief has been


Appellant’s First Amended Fourth Motion
to Extend Time to File Appellant’s Brief                                   Page 1 of 4
      previously granted;

3)     Ms. Galvan requests that the deadline to file Appellant’s Brief be extended

      15 days from the filing of this motion, or until December 15, 2015;

4)     In its previous filing submitted on November 25, 2015, Defendant has

      proposed that if the Court is inclined to grant this extension, that it grant only

      an additional 15 days, to which Ms. Galvan concurs;

5)    Undersigned counsel reasonably believes that he will be able to complete and

      file Appellant’s Brief within the time requested; and

6)    No further requests for an Extension of Time to File Appellant’s Brief shall be

      requested.

      Further, counsel requests this extension of time to file Appellant’s Brief

because of an unusually heavy trial schedule. Said trials and trial preparation have

caused undersigned counsel to be unable to complete Appellant’s Brief within the

deadline.

       Additionally, undersigned counsel was being assisted in researching and

drafting Appellant’s Brief in this Cause by attorney Gerald Staton, who passed away

suddenly on November 9, 2015. At the time of his passing, Mr. Staton was in

possession of the trial record in this case, as well as other documents and research

materials to be accessed and referred to in drafting Appellant’s Brief. Those


Appellant’s First Amended Fourth Motion
to Extend Time to File Appellant’s Brief                                    Page 2 of 4
materials have only been returned very recently to undersigned counsel.

      Finally, as stated above, undersigned counsel reasonably believes that he will

be able to complete and file the Appellant’s Brief in this cause within the additional

time requested herein.

                                      PRAYER

      PREMISES CONSIDERED, APPELLANT DOLORES GALVAN prays that this

Court grant Appellant’s First Amended Fourth Motion to Extend Time to File

Appellant’s Brief . Appellant further prays for any other relief to which she may

show herself justly entitled.

                                       Respectfully submitted,

                                        /s/ Scott Ogle
                                       Scott Ogle
                                       TBN: 00797170
                                       2028 Ben White Blvd.
                                       Austin, TX 78704
                                       Phone: (512) 442-8833
                                       Fax: (512) 442-3256
                                       soglelaw@peoplepc.com

                         CERTIFICATE OF CONFERENCE

      I hereby certify that a conference was held with opposing counsel on
November 24, 2015, and said counsel is opposed to the granting of the relief
requested in this motion, but opposing counsel has proposed the granting of only
a 15 day extension, if the Court is disposed to granting an extension.

                                       /s/ Scott Ogle
                                       Scott Ogle

Appellant’s First Amended Fourth Motion
to Extend Time to File Appellant’s Brief                                   Page 3 of 4
                          CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing pleading was furnished to
opposing counsel by a manner compliant with the rules on November 30, 2015.

                                      /s/ Scott Ogle
                                      Scott Ogle




Appellant’s First Amended Fourth Motion
to Extend Time to File Appellant’s Brief                          Page 4 of 4